Citation Nr: 1308327	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-45 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA benefits funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  This matter was previously before the Board in July 2011 at which time it was remanded for further development and for due process reasons.

The Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board remand is required).  Specifically, pursuant to the remand, the AMC attempted to develop the Veteran's private treatment records via an August 2011 letter; however the Veteran did not respond.  The 2008 field examination, which was not of record at the time of the 2011 remand, has been associated with the claims folders.  Further, a review of Virtual VA (electronic file) shows that there was an audit concerning the fiduciary appointed to the Veteran, and no impropriety was found by VA.  See August 29, 2012 VA memorandum available on Virtual VA.

The record indicates that there has been recent communication from two veterans' service organizations regarding the Veteran's proper representative.  The Board finds that American Legion is the Veteran's representative, based on the most recent (October 2009) VA Form 21-22 signed by the Veteran, and based on the February 2013 statement from The American Legion on the Veteran's behalf.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran is not competent to manage his own finances.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5501-5504 (West 2002); 38 C.F.R. § 3.353 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  This is so because an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  Id.  Consequently, the Board is not required to address VA's efforts to comply with those provisions with respect to the issue currently on appeal.

Competency to Handle Disbursement of Funds

In this case, the RO determined, by way of a February 2008 rating decision, that the Veteran is incompetent for VA benefits purposes.  The Veteran essentially has contended that he is capable of managing his financial affairs, with the assistance of his daughter and grandson, and requests that a finding of competency be restored.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to mange his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to mange his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

The Veteran is currently service-connected for generalized anxiety disorder with posttraumatic stress disorder, rated 70 percent; gunshot wound, right shoulder, with right clavicle and frozen right shoulder, rated 50 percent; degenerative changes of the cervical spine, rated 30 percent; duodenal erosions, rated 20 percent; and a left forehead scar, rated 10 percent.  Individual unemployability was granted effective in 1991, and since January 2007 the Veteran has been in receipt of special monthly compensation benefits on account of being so helpless as to be in need of regular aid and attendance.

VA outpatient treatment records dated from 2006 show that the Veteran was diagnosed with dementia and was repeatedly noted to be confused.

A January 2007 VA aid and attendance letter reported that the Veteran was not capable of managing his financial affairs due to his dementia diagnosis.  A February 2007 treatment record noted that the Veteran thought he was in Milwaukee (he was in fact in Florida).  

A March 2008 VA field examiner reported "after interviewing this Veteran, it is apparent that he is incompetent, this was also confirmed by the daughter, as well as, the grandson.  Due to the Veteran's mental condition he has lapses in judgment.  A fiduciary is definitely needed as he has fallen prey to designing persons in the past.  This was verified by the Veteran's daughter."  The records reflect that the Veteran has resided with his daughter and grandson throughout this appeal.  The field examiner also noted that the Veteran was oriented to person, but not place, time, or event, and that, although he was responsive to most questions presented, his responses were slow and mostly off topic.  

Another VA field examination a year later, in March 2009, revealed similar findings.  The Veteran was oriented to person, but not place, time, or event.  The field examiner noted that the Veteran being "unaware of the year, the president, any current event, or where they were located."  In response to questions, his responses were described as "slow, occasionally off topic, and somewhat incoherent."  With respect to his finances, the Veteran was able to identify his sources of income, but he was "found to be unaware of the exact amounts of income."  Likewise, he was "unaware of their exact expenses or their cost of care."  It was the opinion of the field examiner that the Veteran "is no longer able to handle or manage their finances and remains 'incompetent' for VA purposes."  The field examiner opined that "[a] fiduciary is definitely needed so that the beneficiary is not taken advantage of by 'self' or any 'designing persons' to include the daughter and grandson who reside with the beneficiary."  A July 2009 statement from the field examiner's supervisor noted that he had accompanied the examiner to the March 2009 field examination due to difficulties obtaining an interview with the Veteran.  The supervisor concurred with the field examiner's opinion that the Veteran was incapable of handling his funds.

The record also contains a May 2009 statement from J. Pegg-McNabb, Ph.D., who reported that the Veteran was "very upset at the way he and his benefits have been treated by VA."  Dr. Pegg-McNabb's written statement did not address the Veteran's competency and did not indicate when she last evaluated the Veteran.  Also of record is a May 2009 statement from Dr. W. Garcia, who noted "I have been one of the treating physicians for [the Veteran]."  He stated, "During these times of good health he appears grossly competent to me and capable of directing his own affairs.  Whether his choices will always be sound I cannot say but poor choice doesn't always mean incompetence, otherwise we would all be guilty of this."  Dr. Garcia's two-paragraph statement did not otherwise address the Veteran's competency and did not indicate when he last evaluated the Veteran.

Recent evidence indicates that the Veteran's condition has deteriorated, and he is in a comatose, nonresponsive state.  See February 28, 2013 written statement from the Veteran's representative; see also August 27, 2012 report of general information available on Virtual VA.  Additional attempts to assess the Veteran's condition during this appeal were unsuccessful.  He failed to report for VA aid and attendance and mental disorders examinations in May and July 2010 and August 2011, and he did not respond to attempts to obtain his authorization in order to obtain records from his private medical providers.  See May 25, 2012 report in file; see also August 1, 2011 VA letter to Veteran requesting information regarding private treatment records.  

The Board has reviewed the evidence of record and finds that there is clear and convincing evidence that the Veteran's is unable to contract or to manage his own affairs, including disbursement of funds without limitation, and that the presumption of competency is overcome.  In particular, the opinions of two VA field examiners and a third VA supervisory field examiner clearly show, are convincing, and leave no doubt that the Veteran is incompetent to manage his own affairs.  

While the May 2009 statement of Dr. Garcia that the Veteran is "grossly competent" in "times of good health," Dr. Garcia did not provide any explanation of this statement.  His statement did not address the Veteran's ability to manage his finances or his VA benefits.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Likewise, while there are several VA treatment records during the appeal that indicate that the Veteran was alert and more oriented (see April and May 2008 VA treatment records), these records also did not address the Veteran's ability to manage his finances or his VA benefits.  Further, the VA treatment records consistently show a diagnosis of dementia, including a July 2009 treatment record signed by his VA physician.  

The Board has considered the contentions attributed to the Veteran, his daughter, his grandson, and his representative with regard to restoration of a determination of competency.  The Board notes that there are no handwritten statements from the Veteran with regard to his competency-only typed statements signed by the Veteran several years ago.  To the extent these statements support his claim, they are outweighed by the clear and convincing opinions of his VA treatment providers and the VA field examiners that he is not competent to manage his affairs.  As noted above, the Veteran has been diagnosed with dementia throughout the entirety of this appeal.

With respect to the statements of the Veteran's daughter and grandson, the Board finds that their statements with respect to the Veteran's competency lack credibility.  The evidence shows that they reside with the Veteran and are very displeased that an unrelated individual was assigned to serve as the Veteran's fiduciary.  His daughter was unable to serve as his fiduciary due to poor credit.  The March 2009 field examiner noted that the Veteran "has been providing for his adult daughter and adult [grand]son for many years both of whom do not contribute to the household income and provide meager assistance to the [Veteran]."  The credibility of the daughter and grandson is therefore undermined due to the fact that they have a significant self-interest in the Veteran being deemed competent by VA.  In the event that competency is restored, the unrelated fiduciary would no longer be involved and the Veteran's VA funds would again be directly commingled with that of his daughter and grandson, to their benefit.  See Pond v. West, 12 Vet. App. 341 (1999) (the Board may consider whether self-interest may be a factor in making statements).

The Board finds the VA field examiners' opinions highly probative as they were definitive, based upon an in-person interview of the Veteran, specifically addressed his ability to manage his finances, and were supported by detailed rationale.  Likewise, the January 2007 medical statement, prepared by a health worker with a masters in social work and acknowledged by his VA primary care physician, clearly states the opinion that the Veteran is not competent to manage his own affairs.  Further, a February 2007 VA geropsychiatry physician noted "he's clearly more confused today than the more recent outpatient notes reflect.  Suspect persistent, slowly progressive VaD [vascular dementia] with superimposed delirium now."  Accordingly, these medical opinions are found to carry significant weight.  Therefore, despite the lay statements and the additional evidence noted above, the Board finds the evidence clear, convincing and leaves no doubt as to the Veteran's incompetency.

For all the foregoing reasons, the Board finds against a determination of competency.  The claim must be denied.


ORDER

The Veteran is not competent to handle disbursement of funds, and the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


